Citation Nr: 0828850	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  03-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
lymphangitis of both arms and the left hand.

2.  Entitlement to service connection for a disability 
manifested by right testicular pain.

3.  Entitlement to service connection for a brain abscess, 
status-post left craniotomy with epileptic seizures, to 
include as secondary to in-service lymphangitis.

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to a compensable initial evaluation for a 
left varicocele.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to June 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).

The veteran's case was previously remanded by the Board in a 
decision dated January 2008 for the purpose of providing the 
veteran the opportunity to appear at a travel board hearing.  
The travel board hearing was scheduled and subsequently held 
in May 2008.  The veteran and his brother-in-law testified 
before the undersigned Acting Veterans Law Judge (AVLJ), and 
the hearing transcript is of record.  This case is now before 
the Board for final appellate consideration.

The issues of entitlement to service connection for an eye 
condition; entitlement to service connection for a brain 
abscess, status-post left craniotomy with epileptic seizures, 
to include as secondary to in-service lymphangitis, and 
entitlement to a compensable initial evaluation for a left 
varicocele are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for lymphangitis and 
lymphadenitis in service, but the competent and probative 
evidence of record does not show that he currently has a 
lymphatic disability.  

2.  The competent and probative evidence of record does not 
show that the veteran currently has a right testicle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of lymphangitis of both arms and the left hand have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for a 
disability manifested by right testicular pain have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the veteran filed his original service 
connection claims (e.g., those adjudicated in this current 
decision) in July 1999.  These issues were denied in June 
2000 on the basis that the claims were not well-grounded.  
Section 7(b)(A) & (B) of the Veterans Claims Assistance Act 
of 2000 (VCAA) notes that claims that became final between 
July 14, 1999 and November 9, 2000 and that denied a claim 
for service connection as not well grounded will be 
readjudicated "as if the denial or dismissal had not been 
made."  Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.  
The Federal Circuit Court of Appeals (Fed. Cir.) noted that 
this section applied to claims "denied" between July 14, 
1999 and November 9, 2000.  See Paralyzed Veterans v. 
Secretary of Veterans' Affairs, 345 F.3d 1334 at 1343-1344 
(Fed. Cir. 2003).  The request for readjudication must be 
filed by the claimant (or a motion made by the Secretary) not 
later than two years after the date of enactment of the VCAA.  

Prior to readjudicating the veteran's service connection 
claims in February 2002, the RO provided the veteran with 
notice, via letters dated May and November 2001, that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  These letters informed 
the veteran of what evidence was required to substantiate the 
service connection claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  A March 2008 letter informed the 
veteran of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
adjudicated in this decision.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service, and post-service, treatment records 
have been obtained.  He was afforded VA examinations in 
connection with the claims adjudicated in this decision.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims adjudicated in this 
decision.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.  

II.  Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

        A.  Lymphangitis

The veteran testified before the AVLJ in May 2008 that he had 
lymphangitis in service after he was forced to dig up a tree 
stump using a shovel and no gloves.  Specifically, the 
veteran indicated that he got blisters on his hands following 
this work, that the blisters subsequently became infected, 
and that he got "blood poisoning" as a result of the 
infection.

The Board has reviewed the evidence of record.  Service 
treatment records (STRs) associated with the veteran's claims 
file show that he was afforded a clinical evaluation and 
physical examination in June 1958 prior to entering service.  
The clinical evaluation was essentially normal and no 
lymphatic abnormalities were found at that time.  The veteran 
described his health as "good."

The veteran reported to sick call in October 1958 for 
treatment of a blister on his left hand.  The veteran noted 
pain in his left hand and arm at that time.  Upon physical 
examination, the examiner noted that the veteran had blisters 
on the palms of his hands bilaterally as well as "red 
streaks" going up the left arm.  The impression was 
"lymphangitis [left] arm = axillary lymphadenitis."

A clinical record cover sheet further revealed that the 
veteran was treated for an abscess on his left hand.  The 
abscess was drained.  The impression was abscess with 
lymphangitis, left hand, organism undetermined as well as 
lymphadenitis, acute, left axilla, secondary to the abscess.

The veteran was also given a clinical evaluation and physical 
examination in May 1960 prior to discharge from service.  The 
clinical evaluation was essentially normal and no lymphatic 
abnormalities were found at that time.  The veteran described 
his health as "good."  The veteran provided a signed 
statement dated June 1960 in which he indicated that there 
was no change in his physical condition since the May 1960 
examination.  No references to the veteran's in-service 
treatment for lymphangitis were noted upon separation.



The first pertinent post-service treatment record is dated 
April 2000, nearly four decades after the veteran's discharge 
from service.  Specifically, in April 2000, the veteran was 
afforded a VA Compensation and Pension (C&P) Examination at 
that time to ascertain the nature of his claimed skin disease 
and its relationship to service, if any.  The veteran 
reported that he had a previous infection in his hands in 
1960.  Upon physical examination, the examiner found no 
evidence of lesions on the veteran's hands or body that would 
be suggestive of infection.  The examiner noted that the 
veteran had some comedones and mild scarring on his upper 
chest, back, and face.  The examiner stated that the 
veteran's comedones with some scarring were suggestive of 
previous acne.  The examiner found no evidence of active 
infection.

Given the evidence of record as discussed herein, the Board 
concludes that service connection is not warranted in this 
case.  While the veteran was treated for lymphangitis and 
lymphadenitis in service, there is no evidence that at any 
time during the current appeal the veteran was diagnosed with 
lymphatic condition.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, the veteran was treated for lymphangitis 
and lymphadenitis during his active military duty.  
Significantly, however, there is no competent, probative 
medical evidence showing a medical diagnosis of a current 
lymphatic disability.  Therefore, the Board concludes that 
the veteran's claim for service connection must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed condition or residuals thereof. 

        B.  Disability Manifested By Right Testicular Pain

The veteran also claims that he has had testicular pain since 
1960 and that this pain was related to service.  The Board 
has reviewed the evidence of record.  STRs associated with 
the veteran's claims file show that he was afforded a 
clinical evaluation and physical examination in June 1958 
prior to entering service.  The clinical evaluation was 
essentially normal and no genitourinary abnormalities were 
found at that time.  The veteran described his health as 
"good."

The veteran was also given a clinical evaluation and physical 
examination in May 1960 prior to discharge from service.  The 
clinical evaluation was essentially normal.  A notation on 
the examination report indicated that the veteran had an 
asymptomatic left varicocele.  The veteran described his 
health as "good."  The veteran provided a signed statement 
dated June 1960 in which he indicated that there was no 
change in his physical condition since the May 1960 
examination.  

The first pertinent post-service evidence of record is dated 
February 2000, nearly four decades after discharge from 
service.  The veteran was afforded a VA C&P examination at 
that time to identify any genitourinary conditions and their 
relationship to service, if any.  The veteran indicated that 
he had bilateral testicular pain, worse on the right, since 
1960.  The veteran purportedly fell during basic training, 
injured his hands, and developed right testicular pain.  The 
veteran also reported episodes of hematuria for approximately 
15 years.  The examiner noted that the veteran had no 
hematuria at the time of the examination, and that the 
veteran's urinalysis was negative.

Upon physical examination, the veteran's right testicle was 
found to be descended without palpable masses.  The 
epididymis was unremarkable, and there was no evidence of 
hernia.  There was some sensitivity to palpitation of the 
right testicle, but no specific abnormality was identified.  
No evidence of atrophy was found.  The examiner noted the 
presence of a "questionable small left varicocele."  The 
impression was right "orchalgia," longstanding, etiology 
unknown.  The examiner also diagnosed the veteran as having a 
small left asymptomatic varicocele.  

Given the evidence of record, the Board concludes that 
service connection is not warranted in this case.  While the 
veteran's STRs reflect a notation of an asymptomatic left 
varicocele in service, there is no evidence of record to 
indicate a current disability of the right testicle, nor is 
there any indication that the veteran currently has a 
diagnosed right testicle disability.  

In this regard, the Board acknowledges that the veteran was 
diagnosed as having right testicle "orchalgia" [sic] in the 
most recent VA examination report.  Orchialgia is defined as 
"pain in the testis."  Dorland's Illustrated Medical 
Dictionary 1321 (30th ed. 2003).  At no time during the 
pendency of this appeal, however, has the veteran 
demonstrated, or the evidence shown, that he has a current 
right testicle disability.  See McClain, supra.  The Court 
has held that there must be a diagnosis of an underlying 
disability to establish a claim for service connection.  Pain 
alone is not a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for residuals of lymphangitis of both arms 
and the left hand is denied.

Service connection for a disability manifested by right 
testicular pain is denied.


REMAND

I.  Brain Abscess With Epileptic Seizures

The veteran testified before the AVLJ in May 2008 that he had 
lymphangitis in service after he was forced to dig up a tree 
stump using a shovel and no gloves.  Specifically, the 
veteran indicated that he got blisters on his hands following 
this work, that the blisters subsequently became infected, 
and that he got "blood poisoning" as a result of the 
infection.  The veteran also alleged that he sustained a head 
injury in service after he fell off of a wall.  The veteran 
contends that these in-service incidents caused his brain 
abscess with epileptic seizures.  

The Board has reviewed the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.  STRs associated with the claims file are 
negative for any neurological abnormalities.  The veteran 
provided a medical history in which he specifically denied 
having epilepsy.  The veteran, however, acknowledged that 
both his father and brother had epilepsy.  The Board notes 
that the veteran was treated for lymphangitis and 
lymphadenitis in service in October 1958.  However, there is 
no evidence of record to show that the veteran sustained a 
head injury as a result of falling off of a wall in service.

The first pertinent post-service treatment note is dated 
February 1979.  The veteran sought private care from H. 
Kettler, M.D. following an automobile accident.  Dr. Kettler 
noted that the veteran was involved in an automobile accident 
on Christmas Eve 1978.  According to Dr. Kettler, the veteran 
had not had anymore "seizure episodes" since he was 
admitted to the hospital following the accident.  
The veteran slipped and fell on some stairs in March 1980 and 
allegedly fractured his skull.  The veteran sought additional 
care from Dr. Kettler after he experienced headaches, neck, 
back, and interscapular pain, as well as numbness in the left 
arm and face.

In December 1982, the veteran was given a neurological 
evaluation for the purpose of determining eligibility for 
Social Security Disability benefits.  According to the 
veteran, he was hospitalized five years prior to this 
examination at the Ohio Valley Medical Center after having 
generalized convulsions.  The veteran was diagnosed as having 
a brain abscess involving the left hemisphere and was 
subsequently treated by "Dr. Maroon" of Presbyterian 
Hospital in Pittsburgh.  The veteran reported difficulty 
controlling the seizures since this incident and it was noted 
that the veteran sustained a variety of injuries as a result 
of his seizures.  The impression was "history of brain 
abscess involving the left hemisphere approximately five 
years ago following which he has been having frequent 
seizures which are difficult to control." 

The Board notes that in light of the veteran's December 1982 
neurological examination, the RO should request from the 
Social Security Administration (SSA) all records pertaining 
to the veteran.  The RO should also contact the veteran and 
request that he provide copies of (or authorize VA to obtain) 
all treatment records from Ohio Valley Medical Center, 
including those pertaining to his 1976-77 hospitalization for 
a brain abscess.  The veteran should also be informed that VA 
requested all records from J. Maroon, M.D. pertaining to his 
care in November 2001.  To date, no response was provided. 

The pertinent post-service medical evidence also reflects 
that the veteran was diagnosed with and treated for a variety 
of neurological disabilities.  For instance, the veteran was 
diagnosed in March 1987 as having recurrent seizures.  It was 
pointed out that the veteran's drinking could have 
precipitated the seizures.  Similarly, the veteran was 
diagnosed as having a convulsive disorder in April 1989 based 
on electroencephalogram (EEG) testing.  Additional private 
treatment records also revealed that the veteran was 
diagnosed in December 1995 as having electrographic seizures 
with tonic posturing and shaking of the right arm and turning 
of his head.

In April 1997, the veteran was diagnosed as having organic 
brain syndrome.  The veteran's past clinical history was 
significant for seizures involving the right side of the 
body, arm, and leg.  The examiner noted that the veteran had 
a left craniotomy in 1977.  Following the surgery, a shunt 
was inserted and the veteran had an abscess drained.  The 
veteran reported having seizures since this surgery.  

Dr. Kettler noted in a September 1998 treatment note that the 
veteran had an "old brain abscess" and epilepsy.  
Electromyography (EMG) testing administered at that time also 
showed that the veteran had mixed motor and sensory 
polyneuropathy.  

The veteran was afforded a VA C&P Examination in February 
2000 in connection with the current claim.  The examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran was treated for lymphangitis in service.  The 
veteran indicated that he was treated for multiple skin 
infections and that by 1976-77, he underwent a surgical 
drainage of a left-sided brain abscess.  The veteran denied 
other risk factors aside from skin infections.  The examiner 
noted that the veteran subsequently developed a variety of 
seizures, including refractory seizures, grand mal seizures, 
and "status epilepticus."  The examiner further opined:

[The veteran's] story is consistent with 
symptomatic refractory epilepsy or 
partial complex with secondary 
generalization.  We have few records 
available to confirm his history which 
does sound accurate . . . . 

I have greater difficulty in making the 
connection between brain abscess many 
years after the infection sustained in 
service, although it certainly seems 
possible given his description of 
recurrent infections.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Here, the Board finds 
the February 2000 VA examination to be inadequate because the 
examiner failed to express an opinion as to the etiology of 
the veteran's neurological disability.  As such, the veteran 
should be afforded a new VA examination to address this 
issue.

Also associated with the veteran's claims file is a letter 
dated May 2008 from R. Olexo, M.D., the veteran's primary 
care physician.  Dr. Olexo indicated that he treated the 
veteran for a seizure disorder for "several years" 
following a head injury, but that the veteran's condition had 
recently declined.  Dr. Olexo indicated that he currently 
treated the veteran for trigeminal neuralgia, severe 
arthritis, and vision changes.  Dr. Olexo also stated that 
the veteran had a stoke following knee replacement surgery.  
The Board notes that not all of these records are associated 
with the claims file and must be obtained.

II.  Eye Disorder

The veteran asserts that he has an eye disability that is 
related to service.  In the alternative, the veteran also 
contends that his eye disability is aggravated by his brain 
abscess with epileptic seizures.

STRs associated with the veteran's claims file show that he 
was afforded a clinical evaluation and physical examination 
in June 1958 prior to entering service.  The clinical 
evaluation was essentially normal, but it was noted that the 
veteran had a visual defect.  The veteran's visual acuity was 
measured to be 20/100 bilaterally, corrected to 20/20 
bilaterally.  The veteran described his health as "good," 
and provided a medical history in which he specifically 
admitted to having eye trouble and wearing glasses.  The 
examiner determined that the veteran's visual defect was not 
disqualifying.  Vision records revealed that the veteran was 
prescribed eyeglasses in service.  The veteran also sought 
care at sick call in April 1959 for blurred vision at 
distances.
The veteran was given a clinical evaluation and physical 
examination in May 1960 prior to discharge from service.  The 
clinical evaluation was essentially normal, but it was noted 
that the veteran had mixed bilateral astigmatism, mild 
correctable with glasses.  The veteran's vision was measured 
to be 20/200 bilaterally, corrected to 20/20 bilaterally.  
The veteran described his health as "good," and provided a 
medical history in which he specifically admitted to having 
eye trouble and wearing glasses.  The examiner noted that the 
veteran did not perform any duties requiring normal vision 
without his glasses.

The first pertinent post-service treatment record is dated 
May 1997.  	Dr. Kettler reviewed medical records from D. 
Christie, M.D. and noted that the veteran was diagnosed as 
having a right homonymous hemianopia.  A single-photon 
emission computed tomography (SPECT) scan showed decreased 
blood flow in the left frontal region on multiple levels as 
well as a left temporal hyperemia.  According to Dr. Kettler, 
the SPECT scan confirmed deterioration in the left hemisphere 
of the brain with a possible seizure focus on that side as 
well.  

The veteran sought private care from Dr. Kettler in November 
1997 after he reported a burning sensation in his eyes for a 
period of a few days.  It was also noted that the veteran had 
vision problems secondary to convulsive episodes.  One of the 
nurses involved in the veteran's treatment speculated that he 
had allergies or a sinus condition.  Dr. Kettler prescribed 
eye drops for the veteran's use.  

The veteran presented to D. Christie, M.D. for an 
ophthalmological examination in March 1997.  The veteran 
reported right temporal pain and right visual field loss 
since January 1996.  The veteran's past medical history was 
significant for seizures, and in January of last year, the 
veteran had a seizure which caused him to strike his head on 
a concrete floor.  The veteran indicated that he had 
continual pain over the right temporoparietal area and a 
decrease in vision out of his right eye.  Formal vision 
testing showed significant peripheral vision loss in each 
eye, down 10 to 20 degrees centrally.  The impression was 
severe visual field loss bilaterally.  Dr. Christie further 
indicated that "[a]t least part of this would probably be 
related to his left temporoparietal surgery . . ." 

The veteran was given a VA C&P examination in February 2000 
in connection with this claim.  Upon physical examination, 
the veteran's vision was correctable to 20/20 bilaterally.  
External examination of the eyes bilaterally was normal.  The 
examiner reviewed Dr. Christie's examination report, and 
noted that "a compensation and pension visual field to 
assess the peripheral vision complaints has been scheduled."  
The Board notes that this examination report is not of record 
and should be obtained.  

In October 2005, the veteran underwent a visual field test 
under the direction of R. Bannan, M.D.  Dr. Bannan noted that 
the veteran's test results showed loss of peripheral vision 
bilaterally.  However, Dr. Bannan concluded that the 
veteran's visual field did not show "anything progressive" 
when compared to previous test results.  

The veteran also testified in May 2008 that he received 
treatment for his eyes at Living Optical in West Virginia.  
These records are not associated with the claims file and 
should be obtained. 

Also, in light of the fact that the most recent VA 
examination is dated February 2000, the veteran should be 
afforded a new VA examination to assess the nature and 
etiology of all eye disabilities.  See  Olson v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)) (holding that when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  

III.  Left Varicocele

The veteran was granted service connection for a left 
varicocele in a rating decision dated June 2000.  The RO 
evaluated the veteran's disability under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529 as a non-compensable disability, 
effective July 27, 1999.

The Board notes that the veteran was afforded a VA C&P 
examination in February 2000 to identify any genitourinary 
conditions, and their relationship to service, if any.  At 
that time, the examiner noted the presence of a small, 
asymptomatic left varicocele.

The veteran and the veteran's brother-in-law testified in May 
2008 in connection with the current claim.  In particular, 
the veteran testified that the condition of the left 
varicocele had worsened.  The veteran stated that the 
varicocele was enlarged, tender, and painful.  The veteran 
also indicated that he was treated for this condition by R. 
Curtis, M.D., a urologist from St. Clairsville, Ohio.  The 
Board notes that these records are not currently associated 
with the veteran's claims file and must be obtained.

Furthermore, VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 § C.F.R. § 3.159.  This duty to assist includes providing 
a thorough and contemporaneous medical examination.  Green, 
supra.  However, when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olson, 
supra.  In light of the veteran's testimony and the recently 
identified private medical records related to the veteran's 
treatment for his service-connected disability, the veteran 
should be provided a new VA examination to assess the 
severity of his left varicocele.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from June 14, 2001 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical 
facilities and attempt to obtain medical 
treatment records that are dated from June 
14, 2001 to the present.  Attempt to 
obtain a copy of the "compensation and 
pension visual field" examination 
referenced in the February 2000 VA C&P Eye 
Examination report.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  Obtain from the Social Security 
Administration, or other Federal agency, a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Contact the veteran and ask him to 
provide (or authorize VA to obtain) all 
treatment records from the Ohio Valley 
Medical Center pertaining to his treatment 
for a brain abscess and generalized 
convulsions.  In particular, obtain those 
treatment records dated 1976 or 1977 that 
discuss the onset of the veteran's 
neurological disability.  A negative 
response should be provided if no such 
records exist.

Contact the veteran and ask him to provide 
(or authorize VA to obtain) all treatment 
records from R. Olexo, M.D. pertaining to 
the veteran.  A negative response should 
be provided if no such records exist.

The veteran should also be informed that 
previous attempts to obtain records from 
J. Maroon, M.D. were unsuccessful.  

Also ask the veteran to provide (or 
authorize VA to obtain) all treatment 
records pertaining to the veteran from 
Living Optical of West Virginia for his 
treatment for a claimed eye disability as 
well as from R. Curtis, M.D. of St. 
Clairsville, Ohio for his treatment of a 
service-connected genitourinary 
disability.  A negative response should be 
provided if no such records exist.

4.  After the above development is 
complete, the veteran should be afforded a 
VA examination to ascertain the nature and 
etiology of all neurological disabilities 
and the proper diagnoses thereof.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to when the 
veteran's neurological disability, to 
include epilepsy, was first manifested 
(i.e., prior to service, in service, or 
after service).  In light of the veteran's 
family history of epilepsy, the examiner 
is also asked to express an opinion as to 
whether the veteran's neurological 
disability is a congenital/developmental 
defect or a disease process.  If the 
examiner determines that the neurological 
disability, to include epilepsy, is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
veteran's neurological disability, to 
include epilepsy, is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the neurological 
disability which occurred during service.  
If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
neurological disability did not increase 
in severity during service, the examiner 
should indicate as such.  The examiner 
must provide a complete rationale any 
stated opinion.

If the examiner determines that the 
veteran's neurological disability, to 
include epilepsy, did not preexist 
service, the examiner is asked to express 
an opinion as to whether the veteran's 
neurological disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, and in particular to his 
treatment for lymphangitis and 
lymphadenitis in service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all eye disabilities and the 
proper diagnoses thereof.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
veteran has an eye disability and if so, 
whether the claimed eye disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
should also express an opinion as to 
whether the veteran's eye disability is 
proximately due to, the result of, or 
aggravated by his epileptic seizures.  The 
examiner must provide a complete rationale 
for any stated opinion.

6.  The veteran should also be afforded a 
VA examination to assess the severity of 
his service-connected left varicocele 
condition.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
assess the severity of the veteran's left 
varicocele condition and indicate whether 
the veteran's left varicocele condition 
resulted in a voiding and/or renal 
dysfunction.  If so, the examiner should 
discuss the severity of the veteran's 
voiding and/or renal dysfunction.  The 
examiner is also asked to express an 
opinion as to the effect of the veteran's 
service-connected left varicocele 
condition on his employment and activities 
of daily life.  The examiner must provide 
a complete rationale for any stated 
opinion.

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


